Citation Nr: 0017040	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 1996, 
for the grant of 10 percent disability ratings for 
postoperative dislocation with traumatic arthritis of the 
left elbow, a 10 percent evaluation for a lateral anterior 
left elbow scar, and a 10 percent evaluation for a medial 
left elbow scar.  

2.  Entitlement to temporary total disability ratings for 
convalescence following left elbow surgeries in December 1992 
and June 1993. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1972 to 
December 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the March 1997 and September 1997 rating decisions from 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  The March 1997 rating decision 
continued a 20 percent evaluation for radial neuropathy of 
the left arm since February 3,1993, and added separate 10 
percent evaluations since April 30, 1996, for each of the 
following:  postoperative dislocation of the left elbow with 
traumatic arthritis, a lateral anterior left elbow scar, and 
a medial left elbow scar.  The veteran perfected an appeal as 
to the assignment of an effective date of April 30, 1996, for 
the increased evaluations.  The September 1997 rating 
decision denied a temporary total evaluation and increased 
evaluations.  The veteran perfected an appeal as to only the 
issue of denial of a temporary total evaluation.  

The veteran's March 1997 statement, in conjunction with 
several physician statements of record, raise a claim for a 
total disability rating for compensation based on individual 
unemployability.  This matter is referred to the RO.  


FINDINGS OF FACT

1.  The April 1978 rating decision granted service connection 
for a dislocated left elbow as noncompensable since December 
15, 1977.  The April 1992 rating decision granted an 
increased evaluation of 10 percent since September 7, 1991, 
for postoperative dislocation of left elbow with traumatic 
arthritis and limitation of motion.  The January 1994 rating 
decision granted an increased evaluation of 20 percent since 
February 3, 1993, for postoperative dislocation of the left 
elbow with traumatic arthritis and minor radial neuropathy.  
The RO notified the veteran of these decisions by letters 
dated, respectively, April 20, 1978; July 1, 1992; and 
February 24, 1994; he did not perfect timely appeals.  

2.  Medical evidence of record demonstrates that an increase 
in the veteran's left elbow disabilities had occurred one 
year prior to the date of the receipt of the claim for an 
increase, or April 30, 1995.  

3.  The veteran underwent left elbow surgery on December 18, 
1992, and again on June 10, 1993.  

4.  The RO received written claims for temporary total 
ratings on April 30, 1996; March 20, 1997; and August 20, 
1997.  


CONCLUSIONS OF LAW

1.  The April 1978, April 1992, and January 1994 rating 
decisions became final because the RO notified the veteran of 
the decisions by letters, respectively, dated April 20, 1978; 
July 1, 1992; and February 24, 1994; he did not perfect 
timely appeals.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  An earlier effective date of April 30, 1995, for the 
assignment of a 10 percent evaluation for postoperative 
dislocation with traumatic arthritis of the left elbow, a 10 
percent evaluation for a lateral anterior left elbow scar, 
and a 10 percent evaluation for a medial left elbow scar is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400(o) (1999).  

3.  The veteran's claims for temporary total disability 
ratings for convalescence following left elbow surgery in 
December 1992 and in June 1993 lack entitlement under the 
law.  38 U.S.C.A. §§ 5107, 5110(b)(2) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400(o)(1), 4.30 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On February 12, 1993, the RO received private medical 
records.  The January 20, 1993, electromyograph revealed 
radial nerve injury and denervation of radially-innervated 
muscles below the elbow.  The February 2, 1993 examination 
report reflects that elbow active range of motion was 25-135 
degrees, with full pronation and supination.  

The veteran underwent a VA examination on April 27, 1993.  
Physical examination revealed a well healed post-surgical 4-
inch scar located along the ulnar side of the left elbow.  
Range of motion of the right elbow was flexion to 20 degrees, 
extension to 140 degrees, and normal pronation and 
supination, with considerable pain on all motions.  The 
impression was residuals of postoperative injuries of the 
left elbow with radial neuropathy.  The April 27, 1993, x-ray 
report noted that minimal arthritic changes were reported in 
the left elbow on December 11, 1991 examination.  

The September 1994 rating decision denied the claim for an 
increased rating because the veteran had not responded to the 
RO's February 24, 1994, letter that requested that the 
veteran sign and return a release of medical information.  
The RO's September 17, 1994 letter to the veteran stated that 
the rating narrative was enclosed.  However, the letter 
itself stated that nonservice-connected disability pension 
had been denied, and there was no mention of denial of an 
increased rating.  

On April 30, 1996, the RO received claims, with attached 
private medical records, for a temporary total evaluation for 
left elbow surgery in 1993 and for an increased evaluation of 
the left elbow disability.  March 1993 letters from the 
veteran's private physician stated that the veteran underwent 
an arthroscopy of the left elbow, removal of loose bodies, 
and exploration of the left ulnar nerve on December 18, 1992.  
At the time of surgery, the veteran was noted to have 
suffered significant post-traumatic osteoarthritic changes.  
Following surgery, the veteran developed a radial nerve 
palsy, which the physician opined was part of the original 
elbow problem.  The physician opined that the veteran was 
totally disabled from any gainful employment at this time due 
to surgeries and subsequent problems.  The operative report 
reflects that there were no intraoperative complications and 
that the veteran would be discharged home later that day or 
the next.  On an August 1993 certificate of disability, the 
physician opined that the veteran's left elbow was 
100 percent disabled.  

The veteran underwent a VA examination in December 1996.  
Examination of the left elbow revealed two well-healed scars 
that were tender even to light touch.  The lateral scar was 
over the slightly anterior position of the lateral malleolus 
and measured approximately 3 inches in length.  The medial 
scar measured approximately 5 inches in length over the 
medial epicondyle.  The examiner noted that the veteran kept 
his left elbow at approximately 70-80 degrees of flexion.  
Range of motion of the left elbow was from 10 degrees 
flexion, 110 degrees extension, 85 degrees supination, and 75 
degrees pronation, with complaints of pain on forced flexion.  
The December 1996 left elbow x-ray impression was an ossified 
intra-articular foreign body and degenerative changes within 
the radial head.  The diagnosis was post-traumatic arthritis 
of the right elbow, with some suggestion of minimal radial 
nerve dysfunction and hypesthesia.  

On December 23, 1996, the RO received additional private 
medical records.  A December 1992 letter from the veteran's 
private physician stated that the veteran had been seen for 
his left elbow which had been tender in the groove and which 
tended to lock and catch.  X-rays of the elbow revealed loose 
body formation and post-traumatic arthritis.  A second letter 
from the veteran's private physician stated that the veteran 
underwent arthroscopic removal of loose bodies, major 
debridement, partial synovectomy, ulnar nerve compression, 
and removal of a bony fragment in the left elbow on December 
18, 1992.  There was significant postoperative swelling due 
to the arthroscopic procedures, and the veteran developed a 
dense radial nerve palsy secondary to the swelling.  A June 
1993 letter from the veteran's private physician stated that 
the veteran underwent an ulnar nerve transfer of the left 
elbow and removal of loose cartilaginous fragments from the 
elbow joint on June 10, 1993.  The physician opined that 
results of the surgery showed further arthritic progression, 
making the prognosis poor for any significant long-term 
recovery and return to work.  The physician opined that due 
to the combination of his left elbow disability and a 
nonservice-connected knee disability, the veteran would not 
be able to return to work as a maintenance worker or auto 
mechanic at any time the future.  There was the possibility 
of some retraining but it would have to be that of a 
sedentary nature in a sitting position with minimal demands 
for lifting, not to exceed 10 pounds, and minimal use of the 
left arm and right knee.  The physician opined that the 
veteran had 100 percent disability of the left elbow.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim for increase will 
be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  The effective date is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim for 
an increased rating was received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim for an increased rating.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).  

A temporary total rating may be assigned for a period of one, 
two, or three months if at least one month of convalescence 
is necessitated by surgery for a service-connected 
disability, with such benefits payable from the date of 
entrance into the hospital or the date of outpatient 
treatment for the period in question.  An extension of the 
total convalescence rating is available up to one year from 
the initial date of hospitalization.  See 38 C.F.R. § 4.30 
(1999).  

Governing regulation provides, however, that a retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated.  38 C.F.R. 
§ 3.400(o)(1) (1999).  Thus, an application for a temporary 
total rating for convalescence must be filed while the 
applicant is entitled to the benefit; or while the applicant 
is hospitalized or convalescing.  Once the applicant has been 
released from the hospital and/or the period of convalescence 
has ended, basic entitlement to the benefit has lapsed or 
terminated, in the parlance of 38 C.F.R. § 3.400(o)(1).


Analysis

The April 1978 rating decision granted service connection for 
a dislocated left elbow as noncompensable since December 15, 
1977.  The March 1992 rating decision granted an increased 
evaluation of 10 percent since September 7, 1991, for 
postoperative dislocation of the left elbow with traumatic 
arthritis and limitation of motion.  

As a preliminary matter, the veteran and his representative 
filed claims for increased evaluations on February 3, 1993, 
and on February 13, 1993, respectively.  The representative 
also filed a claim for a temporary total rating on February 
13, 1993.  The January 1994 rating decision granted an 
increased evaluation of 20 percent for postoperative 
dislocation of the left elbow with traumatic arthritis and 
minor radial neuropathy since February 3, 1993.  That 
decision became final one year after the RO notified the 
veteran of the decision, and the veteran did not appeal.  The 
RO's February 24, 1994, letter to the veteran requested that 
he fill out and return a signed release for surgical and 
hospital reports for the December 1992 surgery, but he did 
not respond.  Then the September 1994 rating decision denied 
an increased evaluation and entitlement to a temporary total 
rating.  The September 17, 1994, cover letter to the veteran 
noted that a rating narrative was enclosed but inadvertently 
stated that the veteran had been denied nonservice-connected 
pension.  The representative's April 2000 written argument 
alleged that the February 1993 claims for an increased 
evaluation and a temporary total rating remained open because 
it was in doubt whether the veteran had received notice of 
the September 1994 rating decision.  

The veteran abandoned the February 1993 claims because he did 
not respond to the February 24, 1994 request for a signed 
release for medical records.  Even if the September 1994 
rating decision had not been issued, the veteran abandoned 
the February 1993 claims by February 24, 1995, because he did 
not provide a signed release or additional medical records 
regarding the left elbow until he filed the April 30, 1996 
claim.  When evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (1999).  

In the alternative, if the veteran received actual notice of 
the September 1994 rating decision with the September 17, 
1994 cover letter, the September 1994 rating decision became 
final because notice was provided on September 17, 1994, and 
the veteran did not appeal by September 17, 1995.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  
Thus, whether the veteran abandoned the February 1993 claims 
by failing to respond to the RO's request for evidence, or 
the September 1994 rating decision became final, no basis for 
an earlier effective date is shown.


Effective dates prior to April 30, 1996

After the final January 1994 rating decision, the veteran 
filed three written claims with the RO that evidenced a 
belief in entitlement to an increased rating for the service-
connected left elbow disability:  1) the veteran's claim 
received on April 30, 1996; 2) the veteran's statement 
received on March 20, 1997; and 3) the representative's 
statement received on August 20, 1997.  Of these, the 
earliest communication from the veteran is the April 30, 
1996, letter.

Following a comprehensive review of the record, the Board 
finds that actual entitlement to a 10 percent disability 
rating for postoperative dislocation with traumatic arthritis 
of the left elbow arose prior to the April 1996 claim for 
entitlement to an increased rating.  According to the April 
27, 1993, x-ray report, minimal arthritic changes were noted 
in the left elbow during the December 11, 1991, examination.  
The March 25-25, 1993, letters from the veteran's private 
physicians attributed arthritic changes to the original left 
elbow injury.  Because governing regulation provides that the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
(38 C.F.R. § 3.400(o)(2), supra) the earliest effective date 
assignable in this case would be one year prior to the date 
of the receipt of the claim for an increase, or April 30, 
1995, at which point it was factually ascertainable that an 
increase in disability had occurred.  However, there is no 
basis under the law for the assignment of an effective date 
prior to April 30, 1995, for a 10 percent evaluation for 
postoperative dislocation with traumatic arthritis of the 
left elbow.  

The Board finds that actual entitlement to a 10 percent 
evaluation for a lateral anterior left elbow scar also arose 
prior to the April 1996 claim for entitlement to an increased 
rating.  According to the March 25-26, 1993 letters from the 
veteran's private physician, the veteran underwent left elbow 
surgery on December 18, 1992, and later physicians noted a 
lateral anterior left elbow scar, approximately 3-4 inches in 
length, that was tender to slight touch.  Thus, under the 
provisions of 38 C.F.R. § 3.400(o)(2), the earliest effective 
date assignable in this case would be one year prior to the 
date of the receipt of the claim for an increase, or April 
30, 1995, at which point it was factually ascertainable that 
an increase in disability had occurred.  However, there is no 
basis under the law for the assignment of an effective date 
prior to April 30, 1995, for a 10 percent evaluation for a 
lateral anterior left elbow scar.  

The Board finds that actual entitlement to a 10 percent 
evaluation for a medial left elbow scar also arose prior to 
the April 1996 claim for entitlement to an increased rating.  
The June 10, 1993, letter from the veteran's private 
physician stated that the veteran underwent another left 
elbow surgery on June 10, 1993, and later physicians noted a 
medial left elbow scar that was tender to slight touch.  
Thus, under the provisions of 38 C.F.R. § 3.400(o)(2), the 
earliest effective date assignable in this case would be one 
year prior to the date of the receipt of the claim for an 
increase, or April 30, 1995, at which point it was factually 
ascertainable that an increase in disability had occurred.  
However, there is no basis under the law for the assignment 
of an effective date prior to April 30, 1995, for a 10 
percent evaluation for a lateral anterior left elbow scar.  


Temporary total ratings for convalescence
following left elbow surgeries in December 1992 and June 1993

The veteran filed three written claims with the RO that 
evidenced a belief in entitlement to temporary total ratings 
for convalescence following the December 1992 and June 1993 
left elbow surgeries:  1) the veteran's claim with private 
medical records, received on April 30, 1996; 2) the veteran's 
statement received on March 20, 1997; and 3) the 
representative's statement received on August 20, 1997.  The 
earliest of these claims falls well outside the one-year 
period of time during which the veteran could have 
potentially been entitled to a temporary total rating for 
convalescence.  See 38 C.F.R. § 4.30 (1999).

As explained above, governing regulation provides that a 
retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated.  
38 C.F.R. § 3.400(o)(1) (1999).  Thus, an application for a 
temporary total rating for hospitalization or convalescence 
must be filed while the applicant is entitled to the benefit; 
or while the applicant is hospitalized or convalescing.  Once 
the applicant has been released from the hospital and/or the 
period of convalescence has ended, basic entitlement to the 
benefit has lapsed.  As the veteran did not file a claim for 
the benefit at a point at least proximate to the time when he 
would have been entitled to a temporary total disability 
rating, his basic entitlement lapsed.  

The medical evidence did not show that the veteran was 
convalescing from the December 1992 or June 1993 surgeries 
when the RO received the April 30, 1996 informal claim.  In 
any event, a temporary total rating for convalescence based 
on the December 18, 1992 surgery was not available beyond 
twelve months after the December 1992 surgery.  Nor was a 
temporary total rating for convalescence based on the June 
10, 1993 surgery available more than twelve months after the 
June 1993 surgery.  Nor do VA regulations permit a 
retroactive award after entitlement has terminated.  
Accordingly, temporary total ratings for convalescence 
following left elbow surgeries in December 1992 and June 1993 
may not be granted under 38 C.F.R. § 4.30.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An effective date of April 30, 1995, for the assignment of a 
10 percent evaluation for postoperative dislocation with 
traumatic arthritis of the left elbow, a 10 percent 
evaluation for a lateral anterior left elbow scar, and a 
10 percent evaluation for a medial left elbow scar is 
granted, subject to the laws and regulations governing the 
receipt of monetary benefits.  

Temporary total ratings for convalescence following the 
December 1992 left elbow surgery and the June 1993 surgery is 
denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

